Citation Nr: 0413510	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  00-17 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  



REPRESENTATION

Appellant represented by:	Douglas A. Williams, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania. 

In a February 2003 decision, the Board denied the veteran 
service connection for post-traumatic stress disorder (PTSD).  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans' Claims (Court).  

In a November 2003 order, the Court granted the parties' 
Joint Motion for Remand of the Board's February 2003 
decision.  Pursuant to the actions requested in the Joint 
Motion, the Court vacated the Board's decision and remanded 
the issue of service connection for PTSD to the Board for 
issuance of a readjudication decision that takes into 
consideration and is in compliance with the Veterans' Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (VCAA).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C..  VA will notify the 
veteran if further action is required on his part.  


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In its February 2003 decision, the Board addressed the VCAA 
and noted that the correspondence sent to the veteran in 
December 1999, February 2000, May 2000, and March 2001, 
describing what VA would do to assist the veteran, the 
evidence the veteran needed to provide, and the evidence the 
VA had, and the August 2000 Statement of the Case and July 
2001 and November 2002 Supplement Statements of the Case, 
provided to both the veteran and his representative, provided 
notice to the veteran of what the evidence of record 
revealed.  Additionally, these documents provided notice why 
this evidence was insufficient to award the benefit sought.  
Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Cf. Quartuccio v. Principi, 16 Fed App. 183 
(2002).  In addition, the veteran testified at an October 
2001 video-teleconference before the undersigned.  No further 
assistance is necessary to comply with the requirements of 
this new legislation, or any other applicable rules or 
regulations regarding the development of the pending claim.  

The Joint Motion argues that, despite the aforementioned 
documents provided the veteran, VA has failed to properly 
apply the VCAA in this case because VA has failed to 
adequately comply with the notice provisions of the 
legislation pertaining to what information and evidence is 
necessary to substantiate the claim and what information and 
evidence not of record VA would seek to obtain and what 
information and evidence the veteran would be expected to 
obtain, citing Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  The representative further argues that VA did not 
adequately address the new duty to assist provisions of the 
legislation, citing Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  

The Board notes that compliance with the VCAA requires that, 
once a "substantially completed claim" has been received, 
the veteran be notified, via letter, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  A 
general form letter, prepared by the RO, not specifically 
addressing the disability or disabilities at issue, is not 
acceptable.  The RO must indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, the Secretary will 
attempt to obtain on behalf of the claimant.  In Quartuccio, 
the Court concluded that "Both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary."  

Citing Charles, the Joint Motion argues that VA failed to 
adequately discuss the amended duty to notify with respect to 
this claim.  Specifically, VA failed to discuss the provision 
that the required notice to the veteran of the information 
and evidence necessary to substantiate his claim, indicate 
what portion of any such information or evidence is to be 
provided by which party, and failed to discuss whether the 
documents that it referenced, or any other document in the 
record, satisfied that requirement.  Hence, because VA failed 
to adequately address the newly amended duty to notify 
requirements, VA did not consider all applicable provisions 
of law and provide an adequate statement of reasons or bases 
for its decision.  See Quartuccio, 16 Vet. App. at 187; 
Charles, 16 Vet. App. at 373-74.  

Under the circumstances, the Court found that the veteran has 
not received appropriate notifications needed to met the 
standards required under the above-cited cases.  This 
violation of due process must be addressed before the Board 
can undertake any action in this claim.  

Recent decisions of the United States Court of Appeals for 
the Federal Circuit, as well as the United States Court of 
Appeals for Veterans Claims, have further addressed 
shortcomings of VA in its application of the VCAA.  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification provisions 
contained therein.  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) is 
necessary to substantiate the claim on 
appeal.  A general form letter, prepared 
by the RO, not specifically addressing 
benefits and entitlements at issue, is not 
acceptable.  The letter should inform the 
veteran of which portion of the 
information and evidence is to be provided 
by the veteran and which part, if any, VA 
will attempt to obtain on behalf of the 
veteran.  

2.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and private, 
who treated him for his psychiatric 
disorder.  After securing the necessary 
releases, the RO should obtain copies of 
those records not already in the claims 
file and have them associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran and representative are 
to be notified of unsuccessful efforts in 
this regard.  

3.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification 
provisions and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
service connection for PTSD.  The RO is 
advised that they are to make 
determinations on the issues currently 
being remanded based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


